DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The new limitation in line 15 of claim 1 that the VRU heat exchanger contains a total of “300 pounds or less of sorbent material” is considered to be new matter because the application as filed only enables a heat exchanger containing 300 lbs of sorbent material and does not enable the range of “less” than 300 lbs.  Claims 2-11 are rejected for depending from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knowles (3,867,111) in view of Westeren et al. (3,164,452).
Knowles ‘111 discloses a vapor recovery system comprising a fuel tank (7) with an ullage space, a line (15) and manifold (20) for transporting vapor from the ullage space, two activated carbon adsorbent vessels for alternately receiving the vapor for recovery, and a heat source (57,58,60,61) connected to each vessel for providing hot water or steam for desorbing the hydrocarbons (see figure, col. 1, lines 5-16, col. 4, lines 41-44, col. 5, lines 1-39, col. 7, lines 8-17).  One skilled in the art will understand that the heat exchange medium will flow in its own chamber in the vessels, such as in a coil or shell/tube type heat exchanger, otherwise the sorbent material will be destroyed.  A conventional heat exchange arrangement is illustrated in the secondary reference to Westeren et al. ‘452 discussed below.
The instant claims differ from the disclosure of Knowles ‘111 in that there is a temperature control device for heating or cooling the heat transfer fluid, a thermal transfer fluid connection between the heat exchangers (claim 12), that the tubes have a preferred inner diameter and that the vessels contain a preferred amount of sorbent material.
Westeren et al. ‘452 disclose a gas drying device comprising parallel shell/tube adsorbent contactors (16,18) each including a plurality of tubes (22) filled with adsorbent (48) and surrounded by a shell housing (20), a heater (90) for heating a thermal transfer fluid, and pipes (44,46) for conducting the fluid from one contactor shell to the other shell for indirect heating contact with the adsorbent tubes during a regeneration phase.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the heat exchange arrangement of Knowles ‘111 by using the shell/tube contactor design of Westeren et al. ‘452 in order to provide heating that takes advantage of the exothermic nature of adsorption to supplement other heating energy.  
Regarding the tube diameter and mass of sorbent material, it is submitted that these are parameters that would have been routinely optimized by one having ordinary skill in the art at the time of the invention.  A tube diameter would be selected to be large enough to hold a sufficient amount of sorbent for contaminant removal and to allow adequate flow of feed gas to pass through, while also considering heat transfer into the tube so that the tube is not so large that it prevents heating or cooling from reaching sorbent in the tube.  The weight of sorbent would be selected to provide adequate contaminant removal without wasting money on excessive, unused sorbent.
Claims 2-6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knowles ‘111 in view of Westeren et al. ‘452 as applied to claim 1 above, and further in view of Jaffe et al. (7,077,891).
Knowles ‘111 in view of Westeren et al. ‘452 discloses all of the limitations of the claims except that the sorbent is formed as a spiral wound sheets with a 2-30 wt% of a preferred binder and with a thickness of 0.01-2mm, and wherein the activated carbon is from a preferred precursor and has a BWC of 7-30 g/100cc.  
Jaffe et al. ‘891 disclose a spiral wound adsorbent sheet including activated carbon from a precursor such as coal or coconut shell mixed with 2-40 wt% of a polymer binder such as PTFE and having a thickness of 50-1000 microns (0.05-1 mm) (see abstract, figure 5, col. 6, line 65 to col. 7, line 22, col. 11, line 62 to col. 12, line 4, Table 5).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the adsorbent beds of the primary references by using the sheet configuration of Jaffe et al. ‘891 in order to provide a contactor that allows for more rapid mass transfer and smaller devices with a lower pressure drop.  Regarding the BWC, this is considered to be a parameter that would have been routinely optimized by one having ordinary skill in the art in order to provide a sorbent material with sufficient uptake and capacity for recovering hydrocarbon vapors based on the amount of vapor input and desired level of recovery.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knowles ‘111 in view of Westeren et al. ‘452 as applied to claim 1 above, and further in view of Tonkovich et al. (6,652,627).
Knowles ’111 in view of Westeren et al. ‘452 discloses all of the limitations of the claims except that the sorbent material includes a thermally conductive filler of a preferred material.  Tonkovich et al. ‘627 disclose an adsorbent gas separator comprising heat conductive particulate solids mixed with the particulate sorbent (see claims 1, 31).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the adsorbent of the primary references by using the sorbent/heat conductive particle mix of Tonkovich et al. ‘627 in order to provide sorbent material with increased thermal conductivity for heat transmission for more complete adsorption and desorption characteristics.  Regarding the conductive material, it is submitted that one having ordinary skill in the art would have known to use any conventional conductive particle such as aluminum or copper as long as it is inert and non-corrosive with respect to the treated gas.
Allowable Subject Matter
Claims 12 and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Reasons for allowance of claims 15-17 are given in the previous office action.  Claim 12 has been amended to include subject matter that was also previously indicated as being allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed November 3, 2022 have been fully considered but they are not persuasive.  Regarding amended claim 1, applicant argues that the prior art of record fails to disclose tubes having an inner diameter of 0.5-6 inches and a total of 300 pounds or less of sorbent material.  Initially it is noted that “less” than 300 pounds of sorbent material is held to be new matter for not being disclosed in the original application (see paragraph 3 above).
The examiner agrees that the cited prior art is silent on the tube diameters and mass of sorbent material, but maintains that these parameters are obvious over the prior art for the reasons set forth in paragraph 9 above.  Applicant argues that paragraph 71 of the instant application demonstrates that the recited sorbent weight is a significant reduction compared to conventional systems.  The examiner disagrees because conventional systems are understood to include bulk vessels containing adsorbent beds, however the system of the prior art has the same arrangement as in the instant claims, including sorbent tubes in a heat exchanger vessel.  Therefor the prior device would also have a smaller amount of sorbent than in a bulk vessel.  Also, the claimed range of 300 pounds or less is also broad and would have been optimized based on the amount of feed gas, volume of the source gas, and level of contamination.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl